            Case 4:20-cv-04869-KAW Document 54 Filed 08/31/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                           1301 Clay Street
                                          Oakland, CA 94612
                                           cand.uscourts.gov

                                           August 31, 2020




Re:     State of California, et al. v. Andrew R. Wheeler
Case Number: 20-cv-04869-KAW


Dear Counsel/Parties:

       At filing, this matter was randomly assigned to United States Magistrate Judge Kandis A.
Westmore for all purposes including trial. A motion hearing has been scheduled for October 15, 2020.
Pursuant to 28 U.S.C. section 636, the magistrate judge cannot decide this motion unless all parties
consent to proceed before Judge Westmore.

        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. All parties shall complete the attached form documenting
either consent or declination and e-file it with the Court by September 8, 2020. This form can be
found on the Court’s website at www.cand.uscourts.gov. Please note that any party is free to withhold
consent to proceed before a magistrate judge without adverse substantive consequences


                                             Susan Y. Soong
                                             Clerk, United States District Court


                                             ________________________
                                                Doug Merry, Deputy Clerk




REV. 9-19
                                             Case 4:20-cv-04869-KAW Document 54 Filed 08/31/20 Page 2 of 2




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     STATE OF CALIFORNIA, et al.,                        Case No.20-cv-04869-KAW
                                                         Plaintiffs,
                                   6
                                                                                             CONSENT OR DECLINATION
                                                   v.
                                   7                                                         TO MAGISTRATE JUDGE
                                         ANDREW R. WHEELER, et al.,                          JURISDICTION
                                   8
                                                         Defendants.
                                   9

                                  10

                                  11            INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                  14   ( )      Consent to Magistrate Judge Jurisdiction

                                  15            In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a

                                  16   United States magistrate judge conduct all further proceedings in this case, including trial and

                                  17   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the

                                  18   United States Court of Appeals for the Ninth Circuit.

                                  19            OR

                                  20   ( )      Decline Magistrate Judge Jurisdiction

                                  21            In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

                                  22   magistrate judge conduct all further proceedings in this case and I hereby request that this case be

                                  23   reassigned to a United States district judge.

                                  24   DATE:                                             NAME: ________________________________

                                  25                                                     COUNSEL FOR (OR “PRO SE”):

                                  26                                                    _______________________________________

                                  27
                                                                                        _______________________________________
                                  28                                                    Signature
                                       REV. 9-19
